Citation Nr: 1430302	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected lumbar stenosis with degenerative disc disease and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve and had active duty for training (ACDUTRA) from March 1983 to July 1983 followed by service in the National Guard.  He later served on active duty from February 1988 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia. 

The Veteran testified at a hearing in February 2012 at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

In January 2013, the Board granted claims for service connection for bilateral hearing loss and tinnitus and remanded claims for service connection for migraine headaches and a back disorder for further development.  Following the remand, the Appeals Management Center (AMC) issued a rating decision granting service connection for lumbar stenosis with degenerative disc disease, thereby resolving the claim for a back disorder on the merits.  Therefore, the only issue remaining on appeal is entitlement to service connection for migraine headaches.

The Virtual VA paperless claims processing system contains documents regarding this appeal, but those records were considered in the July 2013 Supplemental Statement of the Case (SSOC).  The Veterans Benefits Management System (VBMS) also contains documents, but those records are duplicative of the records in the paper claims file and the Virtual VA file.

The Veteran's representative submitted a May 2014 written brief presentation and included copies of medical articles.  Although there was no waiver of the Agency of Original Jurisdiction's (AOJ) initial consideration of that evidence, there is no prejudice because the AOJ will have the opportunity to review it upon remand. 

In February 2013, the Veteran stated that he is unable to maintain full-time employment due to his hearing loss, tinnitus, and back disability.  However, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is again REMANDED to the AOJ. VA will notify the Veteran if further action is required.



REMAND

The Board finds that there has not been compliance with the prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).  In particular, the Board notes that the May 2013 VA examiner did not address whether the Veteran's migraine headaches were aggravated by his service-connected back disability.  She also did not discuss whether his service-connected tinnitus caused or aggravated the migraine headaches.  Therefore, a remand is necessary.  

In addition, on remand, the VA examiner should address the merits of the Veteran's recent contention that he developed headaches from the regular use of pain medication taken for his back disorder, as well as the medical literature recently submitted by his representative.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his migraine headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA medical records.  

2.  After completing the foregoing development, the RO/AMC should refer the Veteran's claims folder to the May 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's migraine headaches. 

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, lay assertions, and the medical literature submitted by the Veteran's representative in May 2014.

The examiner is requested to provide a response to the following inquiries:

a. Is it as least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches are related to his active military service, taking into consideration any new evidence received with a bearing on the question of etiology, as well as review of existing records showing a September 1993 private medical record notation of headaches? 

The examiner should note the Veteran's report that a simulated concussion grenade was detonated less than 10 feet from his head during ACDUTRA in 1983 and caused his ears to bleed.  

b.  Is it as least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches is proximately due to or the result of the Veteran's service-connected lumbar stenosis with degenerative disc disease?

c.   Is it as least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches were aggravated by the Veteran's service-connected lumbar stenosis with degenerative disc disease?  The examiner is asked to comment on whether any increase in severity is due to the natural progress of the headache disorder or is permanently worsened as a result of the back disability. 

d.  Is it as least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches is proximately due to or the result of the Veteran's service-connected tinnitus?

e.  Is it as least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches were aggravated by the Veteran's service-connected tinnitus?  The examiner is asked to comment on whether any increase in severity is due to the natural progress of the headache disorder or is permanently worsened as a result of the back disability.

In addressing the questions as to whether the Veteran's migraine headaches are caused or aggravated by his service-connected back disability, the examiner should address the theory raised by the Veteran that he developed "rebound" headaches due to the side effects of taking medication for his service-connected low back disability.

The VA examiner is requested to provide a complete rationale for all conclusions reached.

3.  After completing these actions, the AOJ should ensure that there has been compliance with the remand directive and should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

